Citation Nr: 1126671	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for prostate cancer, status post radical retropubic prostatectomy, from May 1, 2005 to August 25, 2008.

2.  Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine strain.

4.  Entitlement to an increased evaluation in excess of 10 percent for chronic left wrist strain with a history of fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which, in pertinent part, (1) granted service connection for prostate cancer status-post radical retropubic prostatectomy and assigned a 100 percent evaluation effective from September 16, 2004 to April 30, 2005 and a 20 percent evaluation effective from May 1, 2005; (2) granted service connection for a lumbar spine strain and assigned a 10 percent evaluation effective September 16, 2004; and (3) recategorized the appellant's previously service-connected "residuals of a fracture of the left carpal navicular bone" as a "chronic left wrist strain with a history of fracture," and assigned a 10 percent evaluation effective September 16, 2004. 

The Veteran testified at an August 2008 travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the case for further development in January 2009.  In a subsequent February 2010 rating decision, the RO granted a 100 percent rating for prostate cancer, status post radical retropubic prostatectomy, effective August 26, 2008.  In a January 2011 rating decision, the RO reduced the Veteran's 100 percent rating to 60 percent effective July 16, 2010.  The Board has accordingly recharacterized the issues on appeal.  

The Board notes, however, that the findings of the June 2010 VA genitourinary examination which was the basis for the January 2011 rating action were not addressed in a supplemental statement of the case.  The requested development as to all other matters on appeal has been substantially completed.

The issue of entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From May 1, 2005 to August 25, 2008 the Veteran is shown to have voiding dysfunction secondary to prostate cancer, status post radical retropubic prostatectomy, resulting in stress incontinence requiring the occasional use of a pad, less than one a day; a daytime voiding interval between one and two hours; and a nighttime voiding interval of up to five times per night.

2.  Lumbar spine strain results in limitation of motion of the thoracolumbar spine with objective evidence of pain on active motion.  The Veteran had 60 degrees forward flexion and 175 degrees combined range of motion with consideration of his limitations due to pain.  The Veteran's lumbar spine did not result in any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

3.  Chronic left wrist strain with a history of fracture results in left wrist pain treated with over-the-counter pain medication and bracing or wrapping of the left wrist.  The Veteran had 60 degrees dorsiflexion in the left wrist with pain at 60 degrees; and 70 degrees palmer flexion with pain at 70 degrees.  


CONCLUSIONS OF LAW

1. From May 1, 2005 to August 25, 2008, the criteria for a 40 percent evaluation for residuals of prostate cancer, status post radical retropubic prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1-4.14, 4.40, 4.59, 4.115b, Diagnostic Code 7528 (2010).
  
2.  The criteria for a 20 percent evaluation lumbar spine strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, and 5243 (2010).

3.  The criteria for an evaluation in excess of 10 percent for chronic left wrist strain with a history of fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a November 2004 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

A February 2009 corrective VCAA notice letter adequately addressed the Veteran's increased rating claims and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notice in February 2009.  The RO readjudicated the case in a February 2010 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Board notes that the regulation governing reduction, 38 C.F.R. § 3.105(e), as it pertains to the Veteran's rating reduction, contains its own notice provisions and procedures.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran's service treatment records, VA treatment records, a Board hearing transcript, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in April 2005, May 2009, and June 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disabilities on the Veteran's occupational and daily activities.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In evaluating the claims below, the Board has considered whether staged ratings are warranted.  A staged rating is for consideration with respect to the Veteran's assigned ratings for prostate cancer; because the RO issued new rating decisions in February 2010 and January 2011, the Board will evaluate the level of disability both prior to August 26, 2008 and from July 16, 2010.  The evidence of record does not establish distinct time periods where the Veteran's service-connected lumbar spine and left wrist disabilities result in symptoms that would warrant different ratings.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1.  Prostate Cancer

The Veteran's service-connected prostate cancer, status-post radical retropubic prostatectomy, was rated under Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

38 C.F.R. § 3.105(e) provides that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.   38 C.F.R. § 3.105(e) (2010).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The effective date of final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  

Voiding dysfunction under the Ratings of the Genitourinary System is to be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

A 20 percent evaluation is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence (urine leakage) requiring the use of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  A 40 percent evaluation is assigned for urine leakage requiring the use of absorbent materials which must be changed 2 to 4 times per day.  Id.  A maximum 60 percent evaluation is assigned for urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  

A 10 percent evaluation is assigned for daytime voiding with an interval that is between two and three hours or when there is awakening to void two times per night.  38 C.F.R. § 4.115a.  A 20 percent evaluation for daytime voiding with an interval that is between one and two hours or awakening to void three to four times a night.  Id.  A 40 percent disability rating is assigned for daytime voiding with an interval that is less than one hour, or; with awakening to void five or more times per night.  Id.  

A 10 percent rating is assigned for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A 30 percent rating is assigned with urinary retention requiring intermittent or continuous catheterization. Id.

In cases of renal dysfunction, a 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

From May 1, 2005 to August 25, 2008

Medical evidence of record shows that the Veteran underwent a radical prostatectomy in October 2004.  In a May 2005 rating decision, the Veteran was assigned a 100 percent evaluation during active malignancy or antineoplastic therapy of his prostate cancer, effective September 16, 2005.  The Veteran was informed in the May 2005 rating decision, that six months following completion of treatment, residual disability would be determined by findings from a VA examination conducted at that time.  The Board notes that the Veteran had been afforded a VA examination in April 2005, six months after his surgery.  Based upon findings set forth in the VA examination report, in that same rating decision, the RO assigned 20 percent disability evaluation for prostate cancer effective May 1, 2005.  

Diagnostic Code 7528 provides that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The regulations under 38 C.F.R. § 3.105(e) apply to a reduction in evaluation - compensation, and provides that where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting fourth all material facts and reasons.  

Pursuant to a May 2005 rating decision, the RO granted service connection for prostate cancer, assigned a 100 percent evaluation effective September 16, 2004, and the RO assigned a 20 percent evaluation effective May 1, 2005, all in the same rating action.  Because the assignment of the lower 20 percent evaluation did not result in a reduction or discontinuance of compensation payments made at the time of the rating, and the provisions of 38 C.F.R. § 3.105(e) as they apply to proposed rating reductions are not applicable in this instance.  See 38 C.F.R. § 3.105(e).  In light of the foregoing, the Board finds that the assignment of the Veteran's 20 percent evaluation for prostate cancer, status post radical retropubic prostatectomy, from May 1, 2005 to August 25, 2008 was proper.  The Board may, therefore, determine whether an increased evaluation, in excess of 20 percent is warranted for prostate cancer, status post radical retropubic prostatectomy, from May 1, 2005 to August 25, 2008.

In a November 2005 statement, the Veteran reported post-surgery symptomatology that included the need to void five or more times a night.  

An April 2005 VA examination shows that the Veteran had carcinoma of the prostate in August 2004.  The Veteran had a radical prostatectomy in October 2004.  After the operation, the Veteran had incontinence of urine and used many pads day and night.  However, two weeks prior to the time of the examination, he stopped using the pads.  At the time of the examination, he had nocturia two to three times per night, and although he had no incontinence, he had stress incontinence.  There were no residuals of carcinoma of the prostate present at the time of the examination.  The Veteran's PSA decreased from 9.72 in August 2004 to 0.14 in November 2004.  BUN was 12 at the time of examination, serum creatine was 1.2, and urine analysis was normal.   

May 2005 and July 2005 VA genitourinary (GU) notes show that the Veteran had mild stress incontinence with coughing or sneezing, and he was occasionally using one pad.   A November 2005 VA treatment note shows that the Veteran had stress incontinence with nocturia five times a night. 

March 2006 VA treatment note shows that renal functions were stable.  A November 2006 VA treatment report shows that the Veteran reported slight dysuria with no hemturia, frequency, or incomplete emptying.  The Veteran was positive for nocturia.  He had incontinence at times preceded by urge.  A July 2008 GU clinic notes show that he Veteran was seen with complaints of recent urinary urgency/frequency and some dysuria. 

The Veteran testified during his August 2008 Board hearing that his prostate cancer had reoccurred locally and that he had consented to undergo radiation therapy.  He reported that he needed to void three to four times a night and every one to two hours during the day.  He reported that he did not wear pads for urinary frequency or urgency. 

The Board has considered the Veteran's lay statements provided by the Veteran, his Board hearing testimony, and statements provided during the course of VA treatment and during VA examination.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe his symptomatology as it pertains to his voiding dysfunction.  The Board notes, specifically, that the Veteran has reported a night time voiding interval of both three to four times per night, and five times per night at different times during the course of the appeal.   The Board finds, in this case, that the Veteran's statements are credible despite the variation in his symptomatology.  The Board finds that statements provided during the course of the Veteran's VA treatment lend further credibility to his statements.  The Board has, therefore, considered the Veteran's lay statements and testimony in evaluating the severity of his disability below. 

Medical evidence shows that from May 1, 2005 to August 25, 2008, the Veteran had urinary urgency, urinary frequency, and urinary leakage secondary to treatment for his prostate cancer.  The Veteran had stress incontinence, requiring the occasional use of a pad, less than one a day, in 2005.  He had a nighttime voiding interval of five times per night in November 2005.  He reported having a daytime voiding interval between one and two hours, and a nighttime voiding interval of three to four times a night in August 2008.  The Veteran's disability picture closely resembles the criteria for both a 20 percent evaluation and a 40 percent evaluation based on urinary frequency during the course of this appeal.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a higher 40 percent evaluation for urinary frequency where the Veteran is shown to have nocturia or nighttime voiding frequency of up to five times a night.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, Diagnostic Code 7542, 4.3, 4.7 (2010).

From May 1, 2005 to August 25, 2008, a higher 60 percent evaluation is not warranted where the Veteran is not shown to have urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  From May 1, 2005 to August 25, 2008, medical evidence of record does not reflect renal dysfunction such that a higher rating is warranted under the provisions of 38 C.F.R. § 4.115a as they pertain to renal dysfunction.  

2.  Lumbar Spine Strain

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain and degenerative arthritis of the spine based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 and 5242 (2010); See also Diagnostic Code 5003 (2010).  Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 and 5242 (2010)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   Id. at Note (2).

An April 2005 VA examination included a review of the claims file.  The Veteran reported that back pain was constant with no radiation of pain.  The Veteran did not use assistive devices.  He worked as a housekeeper, but was on light duty most of the time because he could not pick up things.  The Veteran reported that he was off work for two years due to back pain, left wrist pain, and prostate cancer.  He had resumed working four months prior, but had already missed four days of work during this period of time.  He had no history of surgery on his back, and no flare-ups of pain.  A physical examination revealed paraspinal muscle spasm.  The Veteran had 80 degrees flexion limited by pain to 80 degrees, 25 degrees extension limited by pain to 25 degrees, right and left bending to 30 degrees, and right and left rotation to 30 degrees.  The Veteran had no incapacitating results with repetitive bending of the spine and the VA examiner stated that there was no additional limitation due to pain, weakness, fatigability, incoordination or lack of endurance.  An examination of the lower extremities shows that strength was 5/5 bilaterally.  Sensation to pinprick and light touch sensation were present and equal bilaterally.  Reflexes were present and equal bilaterally.  X-rays of the lumbosacral spine were normal.  

A July 2006 VA treatment report reflect ongoing lumbar back pain.  The Veteran's pain was exacerbated while lifting at work in the last year.  He was able to continue working, but sweeping and mopping brought on pain.  The Veteran had not requested more pain relief in addition to acetaminophen.  He had no associated neurological deficits.  He had no sensory loss, paresthesias, weakness, wasting, or fasciculations.  Pain did not radiate.  The Veteran had normal bowel function.  He had some stress incontinence due to a status post prostatectomy.  

In a November 2005 statement, the Veteran reported that he was heavily medicated for back pain at the time of his April 2005 VA examination and therefore the VA examiner did not obtain a clear picture of his back condition.  

A May 2009 VA examination included a review of the claims file.  The Veteran reported chronic low back pain exacerbated by sitting, lifting, and straining.  The Veteran took over-the-counter Tylenol for pain.  He reported intermittent radiation of pain to the bilateral buttocks.  He denied leg pain, lower extremity paresthesias, and weakness.  He used a back brace at work.  Activities of daily living were mildly compromised with some difficulty bending to put on shoes and socks.  The Veteran had used five days of sick leave in the past six months due to his back condition.  The Veteran's symptoms fluctuated but were relatively consistent and he did not experience true flare-ups.  

A physical examination shows that the Veteran's gait was normal without limp.  There was no appreciable coronal or sagittal imbalance in spinal contour.  There was no muscle spasm. The Veteran had poorly localized paraspinal tenderness that was symmetric.  The Veteran had 70 degrees forward flexion with pain beginning at 60 degrees; 25 degrees extension with pain beginning at 15 degrees, 25 degrees left and right lateral flexion with pain at 25 degrees; and 25 degrees left and right lateral rotation with pain at 25 degrees.  Painful motion arcs were noted by verbal responses and guarding.  Straight leg rising was negative.  Deep tendon reflexes were somewhat diminished and symmetric.  Sensation was preserved to light touch sensation.  Muscle tone was normal.  Veteran performed three repetitions of range of motion.  He reported pain during the first repetition in a distribution similar to that described during above; pain did not intensify with additional repetitions.  Range of motion was unchanged, and weakness, lack of endurance, and incoordination were not factors.  There was no evidence of muscle spasm, gait was normal, and the Veteran's spinal contour was preserved.  There were no postural abnormalities, and no ankylosis.  The Veteran did not have any days in the past 12 months in which he experienced an incapacitating episode due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

X-rays of the lumbosacral spine revealed narrowing of the L4/L5 disc space, anterior spurring consistent with mild spondylosis, multi-level facet joint degenerative changes and mild degenerative changes of the SI joints.  The Veteran was assessed with mechanical low back pain syndrome.  The Veteran's neurological examination of the lower extremities was found to be normal. 

The Veteran testified during his August 2008 Board hearing that his back disability required the use of a back brace; and that he experienced radiating pain down to his feet.  The Veteran reported missing eight or nine days of work in the past year due to back pain.  

The Board has considered the Veteran's lay testimony and lay statements provided during the course of VA treatment and during VA examinations.  As the Board has noted above, the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe his symptomatology and to report the number of days he has missed due to back pain.  The Board, further, finds that the Veteran's statements are credible.  The Board notes, however, that although the Veteran is both competent and credible to report the presence of radiating pain down to his feet, he is not competent to identify such pain as a neurological manifestation of his back disability in the absence of objective medical evidence which does so.  In that regard, although the Veteran has identified radiating pain into his feet, a July 2006 VA treatment report shows that the Veteran had no neurological deficits associated with his back disability and a May 2009 VA examination shows that a neurological examination of the lower extremities was normal.  The Board notes, that with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")   The Board has, accordingly, considered lay evidence presented by the Veteran in its decision below; however, in the case of identifying the presence of any neurological deficit secondary to the Veteran's back disability, the Board has accorded greater probative value to the objective medical evidence of record.  

The Veteran is currently in receipt of a 10 percent evaluation for lumbar spine strain under Diagnostic Code 5237.  A more recent May 2009 VA examination also reflects mild degenerative changes.  The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain and degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243 (2010).  A higher 20 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.   Id.

The Veteran's most recent May 2009 VA examination shows that the Veteran's service-connected lumbar spine disability results in 60 degrees forward flexion, limited by pain, 15 degrees extension limited by pain, 25 degrees left and right lateral flexion with pain at 25 degrees, and 25 degrees left and right lateral rotation with pain at 25 degrees.  The Veteran had a combined range of motion of 195 degrees, or 175 degrees with consideration of his limitations due to pain.  The Veteran had evidence of muscle spasm and guarding on examination; however, muscle spasm or guarding were not severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board finds that with consideration of the Veteran's functional loss due to pain, the Veteran is shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees such that a higher 20 percent evaluation is warranted under Diagnostic Code 5237.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board notes that even with consideration of the Veteran's functional loss due to pain, the Veteran is not shown to have forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent evaluation for lumbar spine strain.  Id.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  Consideration has been given to whether separate or increased ratings are warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability; however, the Veteran is not shown to have objective medical evidence of any neurological manifestations secondary to his lumbar spine strain to warrant such a rating in this case.  A July 2006 VA treatment report show that the Veteran had no neurological deficits associated with his back disability and a May 2009 VA examination shows that a neurological examination of the lower extremities was normal.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  A May 2009 VA examiner indicated that the Veteran did not have any days in the past 12 months in which he experienced an incapacitating episode due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

3.  Chronic Left Wrist Strain with a History of Fracture

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 5215 for chronic left wrist strain with a history of fracture.

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2010).

Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2010).  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  Id.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.  

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation. See 38 C.F.R. § 4.71a, Plate I.

With respect to limitation of motion of individual digits, Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.   Under Diagnostic Code 5230, a noncompensable rating is assigned with any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5215.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the Veteran's rating under Diagnostic Code 5215 is appropriate in this case as it pertains specifically to the disability at issue (a left wrist disability).  In reaching this conclusion, the Board has considered whether separate or higher ratings are warranted under other Diagnostic Codes as discussed below.

An April 2005 VA examination included a review of the claims file.  The Veteran reported pain in the left wrist.  He could not squeeze with the left hand and he could not pick up things that were particularly heavy.  He was right-handed and wore a soft splint on the left wrist.  The Veteran was on light duty at work as a housekeeper.  He used his right hand for most daily activities.  The Veteran did not have flare-ups of pain.  There was slight tenderness to the left wrist.  The Veteran had 60 degrees dorsiflexion limited by pain at 60 degrees, 70 degrees palmar flexion limited by pain at 70 degrees, 40 degrees ulnar deviation, and 20 degrees radial deviation.  The Veteran had 80 degrees forearm supination and pronation without pain.  There was no additional limitation due to pain, weakness, fatigability, incoordination, flare-ups, or lack of endurance.  The Veteran was diagnosed with strain to the left wrist.  X-rays showed an old fracture of the left scaphoid.   

A July 2006 VA treatment report reflects pain in the left wrist.  The Veteran was noted to be right handed.  He did not request more pain relief in addition to acetaminophen.

In a November 2005 statement, the Veteran reported severe pain with repetitive use of his wrist and stiffness in four of his left fingers.  During an August 2008 Board hearing, the Veteran reported cramping of the left wrist and pain.  He reported that he wrapped his left wrist in order to perform duties at work.  He also reported that his wrist bothered him when he played the guitar.  He wrapped the wrist when playing the guitar.  

A May 2009 VA examination included a review of the claims file.  The Veteran denied any injury or disability of the left hand, thumb, or fingers.  He was right-handed.  The Veteran had complaints of left dorsal wrist pain with an average of four episodes a day.  Painful episodes were precipitated by increased physical activity such as lifting.   He took over-the-counter Tylenol for pain.  The Veteran had stiffness, but denied swelling and mechanical symptoms.  He used a wrist brace while at work with improvement.  There was no history of surgery.  Activities of daily living generally were not compromised.  The Veteran was employed in housekeeping at a VA medical center.  He experienced wrist pain at work with lifting, but had no absenteeism due to his wrist condition.  Symptoms fluctuated but were relatively consistent and he did not experience true flare-ups.  

An examination of the left wrist revealed no deformity and no soft tissue swelling or inflammation.  The Veteran had tenderness at the base of the thumb.  The Veteran had 60 degrees dorsiflexion with a pain at 60 degrees.  He had 75 degrees palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation without pain.  The Veteran performed three repetitions of range of motion.  He reported endpoint pain in dorsiflexion during the first repetition.  Pain did not intensify with additional repetitions and range of motion was unchanged.  Weakness, lack of endurance, and incoordination were not factors.  The Veteran did not have ankylosis of the left wrist.  X-rays of the left wrist revealed mild degenerative changes in the carpometacarpal joint of the thumb.  He was diagnosed with carpometacarpal arthritis of the left thumb.  The VA examiner noted that at the time of the examination, the major pain generator was carpometacarpal arthritis at the base of the thumb.  The VA examiner stated that this was a common condition related to age and heredity and would be unlikely to be caused by the Veteran's service wrist injury. 

Medical evidence of record shows that the Veteran has chronic left wrist pain treated with over-the-counter pain medication and bracing or wrapping of the left wrist.  The Veteran had 60 degrees dorsiflexion with pain at 60 degrees and 70 degrees palmar flexion with pain at 70 degrees.  The Veteran is not shown to have a current disability of the fingers or thumb of the left hand secondary to his service-connected left wrist disability.  

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5215 limitation of motion of the wrist.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2010).  The Board notes that the Veteran is not shown to have dorsiflexion of the wrist limited to less than 15 degrees, or limited in line with the forearm as described for a 10 percent rating under Diagnostic Code 5215; however, this rating was assigned with consideration of painful motion in the left wrist.  See Id; see also 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  A 10 percent evaluation is the maximum evaluation available under Diagnostic Code 5215; therefore, a higher evaluation is not available to the Veteran under this Diagnostic Code. 

The Veteran is not shown to have favorable or unfavorable ankylosis of the left wrist any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5214.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2010).  

The Board notes that although the Veteran reported stiffness of the fingers, he is not shown by objective evidence to have a current disability of the fingers and thumb of the left hand secondary to his left wrist disability.  The Board further notes that a separate evaluation would not be warranted under Diagnostic Code 5229 where the Veteran is not shown to have limitation of motion of the left index or third finger such that there is evidence of a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  In that regard, the Veteran denied any injury or disability of the left hand, thumb, or fingers during a May 2009 VA examination, and during an August 2008 Board hearing, the Veteran indicated that he was able to play the guitar if he wrapped his wrist.  

In light of the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for chronic left wrist strain with a history of fracture.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his left wrist disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during a Board hearing and during the course of his VA examination.  The Veteran is competent to report his current symptomatology as it pertains to his wrist, fingers, and hands, and the Board finds that the Veteran's statements are credible.  The Board finds, however, that the Veteran is not competent to identify the presence of a disability of the left thumb or fingers secondary to a left wrist disability.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")   The Board has considered the Veteran's reports with respect to experiencing left wrist pain and stiffness or cramping in evaluating his assigned ratings.  

4.  Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disabilities.  

The Board notes that during the Veteran's Board hearing, he reported losing eight to nine days of work due to his back.  The Veteran also submitted a letter from his employer regarding his excessive usage of unscheduled sick leave from March 2008 to June 2008, with eight days of leave taken in total during that period.  Although the Veteran is shown to have work absences related to his service-connected disabilities, the Board finds that the record does not show that any of the individual service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

From May 1, 2005 to August 25, 2008, the Board concludes that the evidence supports a 40 percent rating for residuals of prostate cancer, status post radical retropubic prostatectomy.  

The Board concludes that the evidence supports a 20 percent rating for lumbar spine strain.  

The preponderance of the evidence is against finding that the Veteran's chronic left wrist strain with a history of fracture warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

From May 1, 2005 to August 25, 2008, a 40 percent rating, but no more, is granted for residuals of prostate cancer, status post radical retropubic prostatectomy, subject to the law and regulations governing the payment of monetary benefits. 

A 20 percent rating, but no more, is granted for lumbar spine strain subject to the law and regulations governing the payment of monetary benefits. 

An increased evaluation for chronic left wrist strain with a history of fracture, in excess of 10 percent is denied.



REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining claim for entitlement to an evaluation in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, from July 16, 2010.  For the reasons provided below, the Board finds additional development is required as to this matter.

In a February 2010 rating decision, the RO granted a 100 percent evaluation under Diagnostic Code 7528 for prostate cancer, status-post radical retropubic prostatectomy, effective August 26, 2008.  Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Medical evidence of record shows that the Veteran underwent 37 treatments of external radiation which ended in the fall of 2008.  This was last addressed by the RO or Agency of Original Jurisdiction (AOJ) in a supplemental statement of the case mailed to the Veteran in April 2010.

The Veteran was afforded a VA examination in June 2010 to address the current severity of his service-connected prostate cancer.  In a subsequent  January 2011 rating decision, the RO reduced the Veteran's 100 percent rating to 60 percent, effective July 16, 2010 based on findings from a June 2010 VA examination.  The findings of the June 2010 VA genitourinary examination which was the basis for the January 2011 rating action were not addressed in a supplemental statement of the case.

VA regulations provide that the AOJ will furnish the appellant and his or her representative, if any, a Supplemental Statement of the Case if:  (1) The AOJ receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board; (2) A material defect in the Statement of the Case or a prior Supplemental statement of the Case is discovered; or (3) For any other reason the Statement of the Case or a prior Supplemental Statement of the Case is inadequate.  38 C.F.R. § 19.31(b) (2010).  Therefore, this issue must be remanded for corrective action.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished a supplemental statement of the case as to the issue remaining on appeal and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


